Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/03/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09/30/2022 has been entered.

Response to Arguments


35 USC§ 103
Applicant’s arguments (see p.4-5) filed on 09/30/2022 with respect to Claim
1, have been fully considered but they are not persuasive.
Applicant argues (p.5): “Hinkle reference also teaches how the two wires are used to transmit the electric signal”.
The examiner submits that the primary reference, Kiwamu, already discloses wirelessly transmitting a signal when the cell is brought into contact with leak water (FOA, p.7). Hinkle discloses transmitting a reporting signal using a unique frequency to distinguish a particular detector from an array of detectors when leak is sensed by that particular detector.

Applicant’s arguments (p.5-6) filed on 09/30/2022 with respect to Claim 5, have been considered but are not persuasive.
Examiner submits that the primary reference, Kiwamu, already discloses a self-powered water leakage detector (FOA, p.6). Kotnala discloses powering a LED with power generated by hydroelectric cell (i.e. water cell, added by examiner). Modification of Kiwamu, in view of Kotnala is justified according to MPEP 2141.01(a)(I):
In order for a reference to be proper for use in an obviousness rejection under 35 U.S.C. 103  , the reference must be analogous art to the claimed invention. In re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 1212 (Fed. Cir. 2004). The examiner must determine what is "analogous prior art" for the purpose of analyzing the obviousness of the subject matter at issue. "Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed. " KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007). This does not require that the reference be from the same field of endeavor as the claimed invention, in light of the Supreme Court's instruction that "[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one." Id. at 417, 82 USPQ2d 1396. Rather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.

Kotnala is reasonably pertinent to the problem of turning on the LED using the electric power generated by the water cell.


Applicant’s arguments (p.7-8) filed on 09/30/2022 with respect to Claim 6, have been fully considered but they are not persuasive.
Examiner submits that Kiwamu in view of Takashi, in claim 1 (FOA, p.7-8), already discloses a self-powered water leakage detector casing. Nobuyuki discloses a water leakage detecting band with a pair of conductive wires for detecting short circuit caused by water leakage. Modification of Kiwamu, in view of Takashi, and in further view of Nobuyuki is justified according to MPEP 2141.01(a)(I):
In order for a reference to be proper for use in an obviousness rejection under 35 U.S.C. 103  , the reference must be analogous art to the claimed invention. In re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 1212 (Fed. Cir. 2004). The examiner must determine what is "analogous prior art" for the purpose of analyzing the obviousness of the subject matter at issue. "Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed. " KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007). This does not require that the reference be from the same field of endeavor as the claimed invention, in light of the Supreme Court's instruction that "[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one." Id. at 417, 82 USPQ2d 1396. Rather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.

Nobuyuki is reasonably pertinent to the problem of detecting a short a circuit caused by water leakage using a pair of electrically conductive wires.

35 USC§ 112 (a)
Applicant’s arguments (see p.1-2), filed on 09/30/2022, with respect to Claim 1,
have been fully considered and are persuasive. The 35 USC§ 112 (a) rejection of this
claims 1-11 have been withdrawn.

35 USC§ 112 (b)
Applicant’s arguments (see p.3-4), filed on 09/30/2022, with respect to Claim 1,
have been fully considered and are persuasive. The 35 USC§ 112 (b) rejection of this
claims 1-11 have been withdrawn.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.


Claims 1, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kiwamu et al. (JP 2013167551A), hereinafter ‘Kiwamu’, in view of Hinkle, Jr. (US 4090193), hereinafter ‘Hinkle’ and in further view of Nonaka Takashi (JP 2009183418 A), hereinafter ‘Takashi’.

With regards to Claim 1, Kiwamu discloses a self-powered water leakage detector comprising: a water cell having a positive electrode and a negative electrode (a container 12 for receiving the leakage 3, the interior of the container 12, the self-powered water leak detection sensor 11 is located 14 so as to face the electrode 13 having different ionization tendencies. Thus, the container 12 is subjected to leakage 3, the leakage 3 behaves as an electrolytic solution, to obtain a function as a battery by the difference in ionization tendency between the electrodes 14 and 13. Its role is always running, by detecting at 14 and the electrode 13 having different ionization tendency to leak 3, sensors typically are self-powered water leak detection sensor 11 of the present invention, self-powered of the present invention water leak detection sensor is activated, p.4, Lines 15-24); a case including a bottom surface and an outer side surface (Fig 2 shows container 12 has a bottom surface and an outer side surface, added by examiner); and a wireless transmitter for wirelessly transmitting signal using electric power generated by the water cell that is brought into contact with water that has leaked (Also, via the antenna 17 by the radio transmitter 16 (i.e. wireless transmitter for wirelessly transmitting signal, added by examiner) which is driven by a power supply 15 derived from the electrodes 13 and 14 which function as a battery, for example, sensing data, wireless reception device with alarm device disposed at the outlet of the tunnel 1 it is sent to the 18. It can be so constructed as this, the wireless transmitter 16 also achieve prolonged maintenance period., p.4, Lines 27-32).
	However, Kiwamu does not specifically disclose the positive electrode and the negative electrode are disposed on the outer side surface of the case in a spaced apart relationship to each other; transmitting a reporting signal, wherein the reporting signal is established uniquely to the transmitter. 
Hinkle discloses transmitting a reporting signal, wherein the reporting signal is established uniquely to the transmitter (The leak detection and location system encompasses an array of discrete detector circuits, each characterized by a unique oscillator frequency. When a leak is sensed by a particular detector by a current flow, that detector's oscillator is activated and the signal transmitted to a central monitoring station, p.3, C1, Lines 35-40).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kiwamu in view of Hinkle, to utilize a water cell transmitter to transmit a reporting signal when the cell electrodes detect water leakage, thus improving the system monitoring capability and optimizing the usage of maintenance resources.
Takashi discloses the positive electrode and the negative electrode are disposed on the outer surface of the case in a spaced apart relationship to each other (A pair of electrodes for measuring the electrical conductivity of water, a water amount information acquisition means for acquiring information relating to the water amount specification of the bathtub water, a controller for executing arithmetic processing relating to sweating amount measurement, and arithmetic processing in this controller Informing means for informing the bather of the perspiration amount obtained by the above, the pair of electrodes, the water amount information acquiring means, the controller, and the informing means are integrally disposed in the exterior case, p.3; A pair of electrodes 8a and 8b, a temperature sensor 9, and a water level sensor 10 are disposed on the lower surface of the lower case 22 (see FIG. 2B). Among these, the water level sensor 10 is the lowest position. The pair of electrodes 8a and 8b are arranged at a predetermined interval from each other, p.7).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kiwamu in view of Hinkle, and in further view of Takashi to dispose the positive electrode and the negative electrode on the outer side surface of the case in a spaced apart relationship to each other so that the electrodes can directly contact the surrounding water and improve measurement sensitivity and accuracy.


With regards to Claim 8, Kiwamu in view of Hinkle, and in further view of Takashi, discloses the claimed invention as discussed in Claim 1.
However, Kiwamu does not specifically disclose when the case is placed in the installation site, the positive electrode and the negative electrode have respective lower ends that are disposed in a position that is equal to a level of the bottom surface of the case.
Takashi discloses the positive electrode and the negative electrode are disposed in a position that is equal to a level of the bottom surface of the case (A pair of electrodes 8a and 8b, a temperature sensor 9, and a water level sensor 10 are disposed on the lower surface of the lower case 22 (see FIG. 2B). Among these, the water level sensor 10 is the lowest position. The pair of electrodes 8a and 8b are arranged at a predetermined interval from each other, p.7).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kiwamu in view of Hinkle, and in further view of Takashi, to configure the electrodes in such way that when the case is placed at the installation site, the electrodes have respective lower ends disposed in a position that is equal to a level of the bottom surface of the case so that the detection sensitivity is improved by increasing the chance of water to contact the electrodes.


With regards to Claim 9, Kiwamu in view of Hinkle, and in further view of Takashi, discloses the claimed limitations as discussed in Claim 1 and 8.


Claims 2, 3, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kiwamu, in view of Hinkle, in further view of Takashi and  further in view of Satoshi et al. (JP2004362384A), hereinafter ‘Satoshi’.

With regards to Claim 2, Kiwamu in view of Hinkle, and in further view of Takashi discloses the claimed invention as discussed in Claim 1.
However, Kiwamu does not specifically disclose the water cell and the transmitter are fixedly housed in the case, and the case is adapted to be placed in an installation site where a water leakage is to be detected.
Satoshi discloses the transmitter is housed in the case (at least the power source part, the alarm part or the transmitter part, and the control part are housed in the casing and the tip part of the sensor part is positioned on the surface of the casing [0005]; and the case is adapted to be placed in an installation site where a water leakage is to be detected (The present invention relates to a water leakage detection device, and more particularly, to a water leakage detection device which is installed in the vicinity of a place where water is used, such as a kitchen and a lavatory of a multiple dwelling house [0001]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kiwamu in view of Hinkle, in further view of Takashi, and  further in view of Satoshi to house the water cell fixedly in the casing along with the transmitter and place the device where leakage is to be detected. This will improve the overall device service life and prolong maintenance intervals.


With regards to Claim 3, Kiwamu in view of Hinkle, in further view of Takashi, and  further in view of Satoshi discloses the claimed invention as discussed in Claim 2.
However, Kiwamu does not specifically disclose when the case is placed in the installation site, the positive electrode and the negative electrode have respective lower ends disposed in a position that is equal to or lower than a level of the water leakage to be detected.
Satoshi further discloses the case is placed in the installation site, the positive electrode and the negative electrode have respective lower ends disposed in a position that is equal to or lower than a level of the water leakage to be detected (a lower end surface of the sensor portion 2 is positioned in contact with or in close proximity to the slab S, and when water leakage occurs, a short circuit occurs between the electrodes 2 a and 2 b [0008], Fig 1 & 2- shows that electrodes 2a and 2b (positive and negative) have respective lower ends qual or lower than the level of water leakage).
In view of MPEP 2143.02, it would be obvious, on the basis of predictability well known to an ordinary person skilled in the art, that this case to function as a self-powered water leakage detector, the positive and negative electrodes have to come in contact with the leakage water. So, it would be obvious for the device electrodes to have respective lower ends disposed in a position equal to lower than the level of the water leakage to be detected. 


With regards to Claim 7, Kiwamu in view of Hinkle, in further view of Takashi, and further in view of Satoshi, discloses the claimed limitations as discussed in Claim 1 and 2.


With regards to Claim 10, Kiwamu in view of Hinkle, and in further view of Takashi, discloses the claimed invention as discussed in Claim 1.
However, Kiwamu does not specifically disclose the positive electrode is comprised of a first plate-like electrode and the and the negative electrode is comprised of a second plate-like electrode; and the first and second plate-like electrodes are each curved around the outer side surface of the case.
Takashi discloses the first and second electrodes on the outer surface of the case (Fig 1 and 2 shows the case is approximately semi-spherical, i.e. curvy, the electrodes are disposed on the outer surface of the case so they can contact the water, added by examiner).
Satoshi discloses the positive electrode is comprised of a first plate-like electrode and the and the negative electrode is comprised of a second plate-like electrode (The sensor section 2 is made of a conductive material and includes a plus electrode 2a and a minus electrode 2b. In this embodiment, four rod-shaped electrodes are used for stable installation. However, for example, two plate-shaped electrodes may be used [0008]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kiwamu in view of Hinkle, in further view of Takashi, and further in view of Satoshi to utilize plate-like electrodes so that the increased surface area may provide improved sensitivity and stability to the sensing electrodes. 



Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kiwamu in view of Hinkle, in further view of Takashi, and further in view of Kotnala RK, “Invention of Hydroelectric Cell: A Green Energy Groundbreaking Revolution. J Phys Res Appl 2018 2:1”, hereinafter ‘Kotnala’.
Kiwamu in view of Hinkle, and in further view of Takashi discloses the claimed limitations as discussed in Claim 1.
However, Kiwamu does not specifically disclose a light emitting diode that is fixed to the case and that is configured and arranged to be turned on using the electric power generated by the water cell.
Kotnala discloses a light emitting diode that is configured and arranged to be turned on using the electric power generated by the water cell (A hydroelectric cell of 2-inch diameter generates 110 mA of current and 0.95 V. When four cells of this dimension are connected in series, the voltage generated can be increased to 3.7 V, enough to power an LED bulb of 0.5 W. A representative diagram of hydroelectric cell has been shown in Figure 1, p.2, C 1). 
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kiwamu in view of Hinkle, in further view of Takashi, and further in view of Kotnala to add a LED fixed to the self-powered water leakage detector case as a single unit to immediately identify a particular detector sensing the leakage and the LED would turn on by the electric power generated by the device so that in case of power outage or low visibility at the installation site, the device would still be easily identifiable by the lit LED. This would improve the overall system monitoring quality and reduce maintenance hours by immediately pointing out the exact leakage location. 


Claims 6, 14, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kiwamu in view of Hinkle, in further view of Takashi, and further in view of Nobuyuki et al. (JP 2011145244 A)”, hereinafter ‘Nobuyuki’.

With regards to Claim 6, Kiwamu in view of Hinkle, and in further view of Takashi discloses the claimed limitations as discussed in Claim 1.
However, Kiwamu does not specifically disclose a water leakage detecting band having a pair of electrically conductive wires insulated from each other, wherein the water leakage detecting band is disposed on the case; and a sensor for detecting a short circuit caused between the electrically conductive wires by a water leakage, wherein the transmitter transmits the reporting signal indicating the water leakage when the short circuit caused between the electrically conductive wires is detected by the sensor.
Nobuyuki discloses a water leakage detecting band having a pair of electrically conductive wires insulated from each other; and a sensor for detecting a short circuit caused between the electrically conductive wires by a water leakage (The sensor wires 102-1 to 102-n are formed with a plurality of non-insulating portions (not shown) from which a part of the insulating coating has been removed. When the liquid comes into contact with the non-insulated part, a voltage drop occurs between the sensor lines 102-1 to102-n, and the sensor line 102- of the sensor line 102-1 to 102-n where the non-insulated part exists is present. A short circuit portion occurs between 1 and 102-n, and the amount of current flowing between the sensor lines 102-1 and 102-n changes, p.3, Lines 24-31; And in the lower part of the piping 100, the water leak location detection belt | band | zone 20 used as a conducting wire is stretched by the binding band 102, p.5, Lines 20-22). 
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kiwamu in view of Hinkle, in further view of Takashi and  further in view of Nobuyuki to dispose a short circuit detection band on the self-powered water leakage detector case so that the device transmitter will transmit a reporting signal whenever the leakage water causes a short circuit between the electrically conductive wires. This additional feature could be used to improve device sensitivity by immediately coming in contact with any water leakage and accuracy of the leak detection.


With regards to Claim 14, Kiwamu in view of Hinkle, in further view of Takashi, and  further in view of Nobuyuki, discloses the claimed limitations as discussed in Claim 6.
However, Kiwamu does not specifically disclose the pair of electrically conductive wires are separated from each other in the thickness-wise direction of the case, such that a first one of said electrically conductive wires is closer to the bottom surface of the case than a second one of said electrically conductive wires.
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kiwamu, in view of Hinkle, in further view of Takashi, and further in view of Nobuyuki, to arrange the conductive wires along the thickness-wise direction of the case to optimally arrange the wires for detecting water-leakage along the rising vertical height direction from the surface plane.


With regards to Claim 17, Kiwamu in view of Hinkle, in further view of Takashi, and  further in view of Nobuyuki, discloses the claimed limitations as discussed in Claim 6.
However, Kiwamu does not specifically disclose the water leakage detecting band including the pair of electrically conductive wires is positioned on the negative electrode.
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kiwamu, in view of Hinkle, in further view of Takashi, and further in view of Nobuyuki, to position the conductive wires on the negative electrode to optimize the compactness of the devie.


With regards to Claim 18, Kiwamu in view of Hinkle, in further view of Takashi, and  further in view of Nobuyuki, discloses the claimed limitations as discussed in Claim 14 and 17.


Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kiwamu in view of Hinkle, in further view of Takashi, Kotnala and further in view of Dieter Ljubojevic (DE202012104829U1), hereinafter ‘Ljubojevic’.

With regards to Claim 12, Kiwamu in view of Hinkle, in further view of Takashi and further in view of Kotnala discloses the claimed invention as discussed in Claim 5.
However, Kiwamu does not specifically disclose the case is made of a transparent material; and the light emitting diode is housed within the case.
Ljubojevic discloses the case is made of a transparent material; and the light emitting diode is housed within the case (The housing may be transparent or at least partially transparent and take the form of a UFO, with the LEDs located inside the housing so that the entire sensor-controlled housing can shine, p.10). 
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kiwamu in view of Hinkle, in further view of Takashi, Kotnala and further in view of Ljubojevic to utilize a transparent case for the sensor and housing the LED within the case to improve visibility of the detector upon leak detection. 

With regards to Claim 13, Kiwamu in view of Hinkle, in further view of Takashi and further in view of Kotnala discloses the claimed invention as discussed in Claim 5.
However, Kiwamu does not specifically disclose the case is made of a transparent material; and the light emitting diode is housed within the case.
Ljubojevic discloses the case is made of a semitransparent material; and the light emitting diode is housed within the case (The housing may be transparent or at least partially transparent and take the form of a UFO, with the LEDs located inside the housing so that the entire sensor-controlled housing can shine, p.10). 
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kiwamu in view of Hinkle, in further view of Takashi, Kotnala and further in view of Ljubojevic to utilize a semitransparent case for the sensor and housing the LED within the case to improve visibility of the detector upon leak detection. 


Claims 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kiwamu in view of Hinkle, in further view of Takashi, Nobuyuki and further in view of Zhang et al. (US 20080084268 A1), hereinafter ‘Zhang’.

With regards to Claim 15, Kiwamu in view of Hinkle, in further view of Takashi and further in view of Nobuyuki discloses the claimed invention as discussed in Claim 14.
However, Kiwamu does not specifically disclose the first one and the second one of said electrically conductive wires extend parallel to each other.
Zhang discloses the first one and the second one of said electrically conductive wires extend parallel to each other (The object of the present invention is achieved by an unrecoverable line-type temperature sensitive detector having short-circuit fault alarm function… wherein the detecting cable comprises at least two detecting conductors disposed in parallel [0004]). 
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kiwamu in view of Hinkle, in further view of Takashi, Nobuyuki, and  further in view of Zhang, to utilize parallel conductive wires for short circuit detection due to leakage water to improve accuracy of the short circuit detection by eliminating the chance of inadvertent contact between the detecting wires.


With regards to Claim 19, Kiwamu in view of Hinkle, in further view of Takashi, Nobuyuki and further in view of Zhang, discloses the claimed limitations as discussed in Claim 14 and 15.


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kiwamu, in view of Hinkle, in further view of Takashi and  further in view of Yotaro Murakami (US 20180275009 A1), hereinafter ‘Murakami’.
Kiwamu in view of Hinkle, and in further view of Takashi discloses the claimed invention as discussed in Claim 1.
However, Kiwamu does not specifically disclose the case includes an outer shell that is of a disk shape and further wherein the bottom surface of the case is circular.
Murakami discloses the case includes an outer shell that is of a disk shape and further wherein the bottom surface of the case is circular (Fig.1-2 shows the case outer shell is of a disk shape and further the bottom surface of the case is circular, added by examiner).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kiwamu in view of Hinkle, in further view of Takashi, and  further in view of Murakami, to utilize a disk shape water detector with circular bottom surface to improve stability of the detector on a possible plane or rough detection area such as floor or carpet (Murakami).


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kiwamu, in view of Hinkle, in further view of Takashi and further in view of Gottschalk et al. (US20150327010), hereinafter ‘Gottschalk’.
Kiwamu in view of Hinkle, and in further view of Takashi discloses the claimed limitations as discussed in Claim 1.
Kiwamu additionally disclose signal is configured and arranged to be wirelessly received by a terminal apparatus (In such a case, it is received
by the relay data from the generator-type leak detection sensors 23 in multiple tunnel in repeater, to be managed by detecting data transmission and consolidation in the radio receiver with notification device 25 of the tunnel outlet 26 I can be, p.5).
However, Kiwamu does not specifically disclose  displaying an installation site including the location of the transmitter.
Gottschalk discloses displaying an installation site including the location of the transmitter (BMS device 44 may be configured to identify the emitter identifier associated with the wireless signal detected in step 304 [0061]; In some embodiments, BMS device 44 reports the location information (e.g., GPS data and altitude data) and the device identifier to BMS controller 12 [0064]; As shown in FIG. 7, graphical visualization 700 is a three-dimensional architectural model of building 10 with the locations of various BMS devices 702-716 represented visually in the three-dimensional architectural model. The location of each BMS device is shown relative to the architecture of building [0153]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kiwamu in view of Hinkle, in further view of Takashi, and further in view of Gottschalk, to display an installation site including the location of the transmitter to accurately and rapidly locate the leak in any installation.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASM FAKHRUDDIN whose telephone number is (571)272-6435. The examiner can normally be reached M-F: 08:30 AM- 05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARI ALESSANDRO can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASM FAKHRUDDIN/Patent Examiner, Art Unit 2863     

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863